      I>



           AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                   Page 1of1
"'
                                                      UNITED STATES DISTRICT COURT
                                                               SOUTHERN DISTRICT OF CALIFORNIA

                                United States of America                                    JUDGMENT IN A CRIMINAL CASE
 // !
( --.i
            -" /                                          v.                                (For Offenses Committed On or After November 1, 1987)
           \ '{
     ---~-/\.A-. .
                                Ricardo Botello-Saldana                                     Case Number: 2:19-mj-8525

                                                                                            Gerald T McFadden
                                                                                            Defendant's Attorney
                                                                                                                   ·--- ------FfLEo-··--1
                                                                                                                                             =I
           REGISTRATION NO. 83465298
           THE DEFENDANT:
            1ZJ pleaded guilty to count(s) 1 of Complaint                                  i                         . .
                                                                                           i 28:.:¥-::=:·, ::i~··f;ic-:- ;;•.:
                                                                                           1      ,:: t rn"'  J t;. " Ti, ;6f  j

            D was found guilty to count(s)
                after a plea of not guilty.                                                 -·-·· ·- · ·---------
                Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
           Title & Section                         Nature of Offense                                                         Count Number(s)
           8:1325(a)(2)                            ILLEGAL ENTRY (Misdemeanor)                                               1

            D The defendant has been found not guilty on count( s)                   ~~~~~~~~~~~~~~~~~~




            D Count(s)                                                                       dismissed on the motion of the United States.

                                                       IMPRISONMENT
                  The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
           imprisoned for a term of:

                                               IZI TIME SERVED                         D                                           days

            IZI Assessment: $10 WAIVED IZI Fine: WAIVED
            IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
            the defendant's possession at the time of arrest upon their deportation or removal.
            D Court recommends defendant be deported/removed with relative,                            charged in case


                IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
           of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
           imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
           United States Attorney of any material change in the defendant's economic circumstances.

                                                                                    Tuesday, February 26, 2019



                           ~
                                               ,,.,,.~7
                                           .                                        Date of Imposition of Sentence
                                                      .
                                .      I


           Received     ~~~~~~~~~




                        DUSM




           Clerk's Office Copy                                                                                                            2: 19-mj-8525
